Fourth Court of Appeals
                                     San Antonio, Texas
                                        December 19, 2014

                                       No. 04-14-00812-CV

                  IN THE ESTATE OF CONSUELA PERKINS ULBRICH,

                        From the Probate Court No 1, Bexar County, Texas
                                  Trial Court No. 2011-PC-0686
                        Honorable Polly Jackson Spencer, Judge Presiding


                                          ORDER
        On December 11, 2014, the trial court clerk filed the clerk’s record. The clerk’s record
filed includes the following:

       1.    Motion for Summary Judgment;
       2.    Memorandum of Law [Motion for Traditional Summary Judgment];
       3.    Response in Opposition to Motion for Summary Judgment;
       4.    Order Granting Motion for Summary Judgment;
       5.    Notice of Appeal;
       6.    Appellant’s Request for Preparation of Clerk’s Record; and
       7.    Bill of Cost.

This clerk’s record is incomplete.

        Texas Rule of Appellate Procedure 34.5(a) lists the documents that must be included in
the clerk’s record “[u]nless the parties designate the filings in the appellate record by agreement
under Rule 34.2.” TEX. R. APP. P. 34.5. In civil cases, the documents to be included are the
following:

       (1)      all pleadings on which the trial was held;
       (2)      the court’s docket sheet,
       (3)      the court’s charge and the jury’s verdict, or the court’s findings of
                fact and conclusions of law;
       (4)      the court’s judgment or other order that is being appealed;
       (5)      any request for findings of fact and conclusions of law, any post-
                judgment motion, and the court’s order on the motion;
       (6)      the notice of appeal;
       (7)      any formal bill of exception;
      (8)    any request for a reporter’s record, including any statement of
             points or issues under Texas Rule of Appellate Procedure 34.6(c);
      (9)    any request for preparation of the clerk’s record;
      (10)   a certified bill of costs including the cost of preparing the clerk’s
             record, showing credits for payments made; and
      (11)   any filing that a party designates to have included in the record.

       We therefore ORDER the trial court clerk to file a supplemental clerk’s record that
contains the missing documents on or before January 8, 2015.




                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court